DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4 and 6-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bishop et al. (U.S. PGPub 2014/0330955) teaches systems and methods for monitoring the health of a home area network; Djukic et al. (U.S. PGPub 2015/0188837) teaches hierarchical software-defined network traffic engineering controllers; and Patel et al. (U.S. PGPub 2012/0066371) teaches techniques for receiving information at a device in a network indicating a load level for one or more server load balancers that are configured to manage network traffic load for a plurality of servers. However, the combination of Bishop, Djukic and Patel does not teach “compute a resource utilization and an amount of interference with another system on a basis of an amount of traffic in a group and a time ratio of interference with another system, estimate a communication quality in the group on a basis of a communication frequency and a received signal strength in the group, and estimate a failure location in the group on a basis of the communication frequency and a packet loss rate.” Therefore, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG VANG/Primary Examiner, Art Unit 2457